Order entered July 11, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00230-CR
                                      No. 05-18-00231-CR

                          ILONA ELISABETH SCHEEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F14-76584-W & F14-76585-W

                                            ORDER
       Before the Court is appellant’s July 9, 2018 second motion for extension of time to file

her brief. We GRANT the motion and ORDER the brief filed on or before August 7, 2018. We

caution appellant that the failure to file her brief by that date may result in these appeals being

abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).




                                                      /s/   LANA MYERS
                                                            JUSTICE